DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021 and 07/09/2021 are considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: In lines 3-4, the limitation reciting “a moisture-sensed shrinking ink jetted on one of surfaces of the base cloth” should read --a moisture-sensed shrinking ink jetted on a surface of the base cloth-- to clarify the claim language. With this change to the claim language, the limitation in line 5 reciting “the surface of the base cloth” would more clearly refer to the previously recited “surface” on which the moisture-sensed shrinking ink is disposed.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1 and 11, the limitations directed to a “moisture-sensed shrinking ink” are not enabled by the specification as filed.
The nature of the invention is a functional fabric which can partially deform after absorbing moisture to facilitate the volatilization of sweat and reduce the stickiness of a user’s body (see [0005] of the instant specification). Due to the configuration of a hydrophilic region formed by a functional “shrinking” ink, the fabric is capable of partially deforming after absorbing moisture to create a three-dimensional space between the fabric and the user’s body, thereby reducing the contact area between the fabric and the user’s body [0026] (Factor B).
Independent claim 1 broadly recites “a moisture-sensed shrinking ink” but does not recite any specific materials for use as the ink. Dependent claims 2 and 3 further recite that the moisture-sensed shrinking ink comprises a moisture-sensed shrinking resin and water, and that the moisture-sensed shrinking resin is made from reagents comprising: a polyol, a polyamine, and first and second cross-linking agents comprising an isocyanate block. However, the materials listed in the claims are extremely broad classes encompassing a wide variety of species, such that it is not clear that any or all combinations of a polyol, a polyamine, and a cross-linking agent comprising an isocyanate block would form a resin for an ink that is capable of shrinking upon exposure to moisture (Factor A).
In looking to the instant specification, a variety of different materials are listed for each of the polyol, the polyamine, and the cross-linking agent ([0039]-[0041]). However, no details at all are set forth regarding the composition of the moisture-sensed shrinking ink used in the working examples. There is also no disclosure of how the broadly disclosed materials for the moisture-sensed shrinking resin supposedly undergo shrinkage upon absorption of water. Therefore, the Applicant has not provided any direction or working examples to demonstrate how to make the invention as claimed with only a reasonable degree of experimentation (Factors F, G, H).
The state of the prior art is that known deformable fabrics utilize materials which swell or expand (rather than shrink) upon exposure to moisture in order to reduce the contact area between the fabric and the user’s body. For example, Chen et al. (CN 110965354) teaches a hydrogel printed fabric comprising a fabric substrate and a hydrogel printed layer, wherein the hydrogel material quickly absorbs sweat and swells so that the fabric changes from a flat shape to a three-dimensional shape, which increases the space between the clothing fabric and the human body and allows air to circulate to promote the evaporation of sweat ([0042], [0104]). The functional fabric of Chen et al. achieves the same effects set forth in paragraph [0026] of the instant specification, in particular, the deformation of the fabric from a flat shape to a three-dimensional shape to promote air circulation and evaporation of sweat. However, Chen et al. teaches that these effects are achieved by using a swellable material rather than a shrinkable material. Based on the state of the prior art, it is not clear how a shrinkable ink would be capable of achieving the purported advantages, as expansion of the fabric appears to be critical for facilitating the volatilization of sweat and decreasing the stickiness of the user’s body (Factors B, C).
Regarding claims 2-10 and 12-20, the claims are rejected based on their dependency on claims 1 and 11.










The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the limitations directed to a “moisture-sensed shrinking ink” are indefinite because it is not clear how the moisture-sensed deforming fabric can achieve the effects of the invention if the ink is shrinkable. In looking to paragraph [0026] of the as-filed specification, the moisture-sensed deforming fabric is said to partially deform after absorbing moisture, through the hydrophilic region, to create a three-dimensional space between the fabric and the user’s body, thereby reducing the contact area between the fabric and the user’s body. This configuration facilitates the volatilization of sweat and reduces the stickiness of the user’s body. The deformation effect is illustrated in Figs. 3A-3D, wherein the deformation of the hydrophilic region due to moisture absorption is said to create arched or recessed areas in the fabric [0037].
As explained in the enablement rejection above, in order to form the three-dimensional space between the fabric and a user’s body, the ink appears to expand to deform the fabric into the arched configuration. It is not clear how the three-dimensional areas would be formed or how the contact area between the fabric and a user’s body would be reduced if the ink shrinks rather than expanding upon exposure to moisture. Indeed, shrinkage of the ink would appear to inhibit the volatilization of sweat and increase the stickiness of the user’s body if the fabric is pulled closer to the user’s body, thus contradicting the effects of the invention.
This issue is further confounded by the degree of deformation of the moisture-sensed fabric being referred to as an “average concave/convex depth” (Tables 1-2), such that it is not clear whether the deformation refers to an expansion or a shrinkage of the material. For the purposes of applying prior art, any ink capable of deforming upon moisture absorption is interpreted to meet the limitations directed to the moisture-sensed shrinking ink.
Regarding claims 3 and 13, the limitation reciting “wherein the moisture-sensed shrinking resin is manufactured by the following reagents comprising…a first cross-linking agent comprising an isocyanate block; and a second cross-linking agent comprising an isocyanate block” is indefinite because it is not clear if the claim requires that the first and second cross-linking agents are distinct, or if a single cross-linking agent comprising an isocyanate block is sufficient to meet the claimed limitation.
Given that the claim positively recites both a first cross-linking agent and a second cross-linking agent, the claim appears to require that the moisture-sensed shrinking resin is made using two distinct cross-linking agents. However, in looking to the instant specification at paragraphs [0041]-[0042], the first cross-linking agent is said to include an isocyanate trimer, such as one including the structural unit represented by formula (1), and the second cross-linking agent is said to have the same molecular structure as the first cross-linking agent in some embodiments. The instant specification does not appear to disclose an embodiment wherein the first and second cross-linking agents do not have the same structure, and it is unclear what structure the second cross-linking agent would have if its structure is not the same as the first cross-linking agent. Therefore, the limitations of claims 3 and 13 appear to be satisfied when the moisture-sensed shrinking resin is made from a polyol, a polyamine, and at least one cross-linking agent comprising an isocyanate block, and will be interpreted as such for the purposes of applying prior art.
Regarding claims 4-10 and 15-19, the limitations reciting “a plurality of hollow circular patterns”, “a plurality of hollow hexagonal patterns”, “a plurality of strip-shaped patterns”, and “a plurality of solid decagonal patterns” are indefinite because the use of the term “pattern” in the context of the claims is unclear.
The common definition of the term pattern is “an arrangement of lines or shapes, especially a design in which the same shape is repeated at regular intervals over a surface” (see https://www.collinsdictionary.com/us/dictionary/english/pattern). The current language of the claims is unclear because it is not understood how a pattern can be “arranged at intervals” if a pattern refers to an arrangement of shapes. In looking to the instant specification, the Applicant appears to use the term “pattern” to refer to an individual shape within a repeating pattern. For example, in paragraph [0048], the distance (D1) between two adjacent “hollow circular patterns” (P1) is said to be between 4 mm and 12 mm, where D1 is illustrated in Fig. 2A as the distance between two adjacent hollow circular shapes. 
In order to overcome this indefiniteness rejection, the Applicant could consider amending the claims as follows:
by changing “circular patterns” in claims 4-6, 15, and 16 to “circular shapes” or “circles”, as supported by Figs. 2A-2B;
by changing “hexagonal patterns” in claims 7, 8, and 17 to “hexagonal shapes” or “hexagons”, as supported by Fig. 2C;
by changing “strip-shaped patterns” in claims 9, 10, and 18 to “strip shapes” or “stripes”, as supported by Fig. 2D; and
by changing “decagonal patterns” in claim 19 to “decagonal shapes” or “decagons” as supported by Fig. 5.
Regarding claims 7 and 8, the limitations reciting “two of the adjacent hollow hexagonal patterns (claim 7) and “the hollow hexagon patterns” (claim 8) lack antecedent basis as there is no prior recitation of adjacent hollow hexagonal patterns or hollow hexagon patterns. The phrase “hexagon patterns” in claim 8 appears to refer to the hexagonal patterns recited in claim 7. The limitation in claim 7 could be rewritten similar to claim 19: “wherein the hydrophilic region comprises a plurality of hollow hexagonal patterns, and two adjacent hollow hexagonal patterns share one side” in order to overcome the indefiniteness rejection.
Regarding claims 2, 12, 14, and 20, the claims are rejected based on their dependency on claims 1 and 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/308223 (reference application).
Regarding claims 1-3 of the instant invention, claim 1 of copending Application No. 17/308223 recites a moisture-sensed shrinking ink having a viscosity between 2.5 cP and 10.0 cP and a surface tension between 22 dyne/cm and 32 dyne/cm, wherein the moisture-sensed shrinking ink comprises 15 parts by weight to 35 parts by weight of a moisture-sensed shrinking resin and 65 parts by weight to 85 parts by weight of water.
Claim 1 of copending Application No. 17/308223 further recites that the moisture-sensed shrinking ink is “applied to a digital printing process for fabric”, which appears to intend to convey that the ink is applied to a fabric via a digital printing process. Therefore, the fabric to which the moisture-sensed shrinking ink is applied corresponds to the base cloth of instant claim 1, and the fabric printed with the moisture-sensed shrinking ink corresponds to the moisture-sensed deforming fabric of instant claim 1. One of ordinary skill in the art would recognize that the ink applied to the fabric via a digital printing process would be applied on a surface of the fabric.
Claim 2 of copending Application No. 17/308223 recites that the moisture-sensed shrinking resin is manufactured from the following reagents comprising: a polyol, a polyamine, a first cross-linking agent comprising an isocyanate block, and a second crosslinking agent comprising an isocyanate block. Given that the composition of the ink comprises 65 to 85 parts by weight of water and is substantially similar to that of the instant claimed ink, one of ordinary skill in the art would recognize that the ink claimed in copending Application No. 17/308223 would form a hydrophilic region on the surface of the fabric.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tongjuan (CN 102465457, cited on IDS, machine translation via EPO provided).
Regarding claim 1, Tongjuan et al. teaches a moisture-sensing textile (moisture-sensed deforming fabric) comprising a base fabric (base cloth) which is discontinuously coated with a resin (moisture-sensed shrinking ink) that swells when wet to initiate a reversible concave-convex shape change ([0010], [0014]-[0015], [0022]). The water-swellable resin contains a hydrophilic resin ([0019]), thus forming a hydrophilic region on the surface of the textile.
It is noted that the limitation reciting “jetted…by a digital printing process” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. The limitation directed to the method of applying the moisture-sensed shrinking ink by a digital printing process is interpreted as not imparting any additional structure to the product. Therefore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Tongjuan et al. teaches the structure wherein a hydrophilic water-swellable resin is applied to a surface of a textile.
Regarding claims 4 and 5, Tongjuan et al. teaches all of the limitations of claim 1 above and further teaches that the resin formulation forming the hydrophilic region is coated on the surface of the base fabric in the shape of dots with a uniform spacing ([0041], [0048]). Tongjuan et al. illustrates different shapes of the resin dots, including hollow circular shapes ([0033], Figs. 1-2).

Claims 1, 9-11, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makida et al. (US 2009/0276936).
Regarding claim 1, Makida et al. teaches a shape changeable textile fabric (moisture-sensed deforming fabric) comprising a textile fabric (2; base cloth) and a water-swelling resin layer (1; moisture-sensed shrinking ink) applied to a surface of the textile fabric by printing (Abstract, [0020], [0029], Figs. 1-2). Makida et al. teaches that the water-swelling resin has a property of absorbing water and swelling in the presence of water ([0024], [0038]), thus forming a hydrophilic region on the surface of the textile fabric in the regions where the water-swelling ink is applied.
It is noted that the limitation reciting “jetted…by a digital printing process” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. The limitation directed to the method of applying the moisture-sensed shrinking ink by a digital printing process is interpreted as not imparting any additional structure to the product. Therefore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Makida et al. teaches the structure wherein a water-swelling resin layer is applied to a surface of a textile fabric.
Regarding claims 9 and 10, Makida et al. teaches all of the limitations of claim 1 above and further teaches an embodiment wherein the water-swelling resin constituting the hydrophilic region is applied in a uniform pattern, such as a parallel lines-like pattern, for example a striped pattern of straight lines [0026]. As illustrated in Fig. 1, the pattern of straight lines (strip-shaped patterns) may be arranged in parallel and equidistantly.
Regarding claim 11, Makida et al. teaches a shape changeable textile fabric (moisture-proof and heat-insulating fabric) comprising a textile fabric (2; base cloth) and a water-swelling resin layer (1; moisture-sensed shrinking ink) applied to a first surface of the textile fabric by printing, and a waterproof layer (3; water-repellent ink) applied to a second surface of the textile fabric (Abstract, [0020], [0029], [0031], Figs. 1-2). Makida et al. teaches that the water-swelling resin has a property of absorbing water and swelling in the presence of water ([0024], [0038]), thus forming a hydrophilic region on the first surface of the textile fabric in the regions where the water-swelling resin is applied. Makida et al. teaches that the waterproof layer exhibits a waterproofness of 1000 mm or more ([0033]), thus forming a water-repellent region on the second surface of the textile fabric.
It is noted that the limitations reciting “jetted…by a digital printing process” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. The limitation directed to the method of applying the moisture-sensed shrinking ink by a digital printing process is interpreted as not imparting any additional structure to the product. Therefore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Makida et al. teaches the structure wherein a water-swelling resin layer is applied to a surface of a textile fabric.
Regarding claim 14, Makida et al. teaches all of the limitations of claim 11 above. It is noted that the limitations reciting “configured to be in contact with an external environment” and “configured to be in contact with a body of a user” are considered functional language related to the intended use of the first and second surfaces of the moisture-proof and heat-insulating fabric and are accorded limited weight as the language does not further limit the structure of the product. Given that the shape changeable textile fabric of Makida et al. is suitable for use in the field of clothes, such as for inner wear, sportswear, or a rain coat ([0001]), the first and second surfaces are capable of being configured to be in contact with an external environment and with a body of a user.
Regarding claim 18, Makida et al. teaches all of the limitations of claim 11 above and further teaches an embodiment wherein the water-swelling resin constituting the hydrophilic region is applied in a uniform pattern, such as a parallel lines-like pattern, for example a striped pattern of straight lines [0026]. As illustrated in Fig. 1, the pattern of straight lines (strip-shaped patterns) are arranged in parallel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Makida et al. (US 2009/0276936) as applied to claims 1 and 11 above, and further in view of Blackford et al. (US 2015/0210032).
Regarding claims 4-6, 15, and 16, Makida et al. teaches all of the limitations of claims 1 and 11 above and further teaches that the water-swelling resin layer (1; moisture-sensed shrinking ink) is applied in pattern form, such as a uniform pattern comprising circular shapes arranged in an array ([0026], Fig. 1). Makida et al. further illustrates an embodiment wherein the circular shapes are arranged along a first direction and a second direction, wherein an angle between the first and second directions is between 40 and 50 degrees (Fig. 1). Makida et al. differs from the claimed invention in that the reference does not expressly teach that the circular shapes are hollow.
However, in the analogous art of functional textiles, Blackford et al. teaches a cooling material for clothing and other body gear that includes a discontinuous pattern of highly absorbent polymers coupled to a base fabric (Abstract). Similar to Makida et al., Blackford et al. teaches that the highly absorbent polymer elements (104) may comprise water-swellable polymers and may be disposed in a generally discontinuous array or pattern ([0024], [0034]). Blackford et al. further teaches that the polymer elements may take the form of circles, triangles, squares, pentagons, hexagons, octagons, stars, crosses, crescents, or any other solid shape or substantially closed loop member (hollow shape) ([0024], [0046], Figs. 2A-2H). Blackford et al. teaches that the closed loop members include a center portion inside the closed loop wherein the base fabric remains exposed, and that enough of the base fabric must be exposed to ensure breathability is maintained ([0017], [0037], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape changeable fabric of Makida et al. by forming the hydrophilic resin from a plurality of hollow circular shapes rather than solid circular shapes, as suggested by Blackford et al., as both shapes would be expected to perform the desired shape-changing function while maintaining breathability of the fabric.
Regarding claims 7, 8, and 17, Makida et al. teaches all of the limitations of claims 1 and 11 above and further teaches that the water-swelling resin layer (1; moisture-sensed shrinking ink) is applied in pattern form, such as a uniform pattern comprising polygonal shapes arranged in an array ([0026], Fig. 1). Although Makida et al. teaches that the polygonal shapes may include triangular and quadrangular shapes ([0026]), the reference does not expressly teach that the shapes are hollow or hexagonal, or that the shapes share adjacent sides.
However, in the analogous art of functional textiles, Blackford et al. teaches a cooling material for clothing and other body gear that includes a discontinuous pattern of highly absorbent polymers coupled to a base fabric (Abstract). Similar to Makida et al., Blackford et al. teaches that the highly absorbent polymer elements (104) may comprise water-swellable polymers and may be disposed in a generally discontinuous array or pattern ([0024], [0034]). Blackford et al. further teaches that the polymer elements may take the form of circles, triangles, squares, pentagons, hexagons, octagons, stars, crosses, crescents, or any other solid shape or substantially closed loop member (hollow shape) ([0024], [0046], Figs. 2A-2H). Blackford et al. teaches that the closed loop members include a center portion inside the closed loop wherein the base fabric remains exposed, and that enough of the base fabric must be exposed to ensure breathability is maintained ([0017], [0037], [0046]). Blackford et al. further teaches that the polymer elements may be formed as separate, discrete elements, or may be arranged such that they are interconnected with one another ([0047], Figs. 3A-3F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape changeable fabric of Makida et al. by forming the hydrophilic resin from a plurality of hollow hexagonal shapes sharing a connected edge rather than other polygonal shapes or discrete hexagons, as suggested by Blackford et al., as any of the above shapes would be expected to perform the desired shape-changing function while maintaining breathability of the fabric.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Makida et al. (US 2009/0276936) as applied to claims 1 and 11 above, and further in view of Yamazaki et al. (US 2019/0352528) and Li et al. (US 2011/0124799).
Regarding claims 2 and 12, Makida et al. teaches all of the limitations of claims 1 and 11 above. Although Makida et al. teaches that the water-swelling resin may be applied as a formulation (moisture-sensed shrinking ink) to the textile fabric, for example, by transfer, gravure coating, screen printing, or rotary printing and that the water-swelling resin is preferably an aqueous polyether urethane resin ([0024], [0029], Examples 5, 7), the reference does not expressly teach a viscosity, a surface tension, or an amount of resin and an amount of water contained in the ink.
However, in the analogous art of textile printing, Yamazaki et al. teaches an aqueous ink for inkjet printing on textiles comprising a first water-dispersible resin and a second water-dispersible resin, wherein a water-dispersible resin can be a polyether urethane resin (Abstract, [0025]). Yamazaki et al. teaches that inkjet printing methods are preferable over conventional methods for printing images onto fabrics, such as screen printing and roller printing methods, because inkjet printing enables image processing to be performed digitally and enables printing to be performed in a substantially plateless manner [0003].
Yamazaki et al. teaches that a total amount of the first and second water-dispersible resins is 2 to 18% by mass relative to the total mass of the ink from the viewpoint of improving the discharge performance from the inkjet printer head, and the amount of water in the ink is preferably from 20 to 80% by mass from the viewpoint of viscosity regulation (Abstract, [0047], [0063]). The viscosity of the ink may be adjusted as appropriate, but may preferably be from 1 to 30 mPa-s ([0083]), corresponding to 1 to 30 dyne/cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape changing textile fabric of Makida et al. by utilizing an ink having a viscosity, a content of moisture-sensed shrinking resin, and a content of water meeting the claimed ranges, as taught by Yamazaki et al., for the benefit of enabling the ink to be effectively applied by inkjet printing due to the known advantages of inkjet printing over screen or roller printing methods. Yamazaki et al. teaches the ranges of viscosity, amount of resin, and amount of water which overlap the claimed ranges. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed surface tension, Yamazaki et al. teaches that the ink may contain surface tension adjusters (surfactants) as appropriate to facilitate stable discharge of the ink droplets ([0074], [0077]) but does not expressly teach a value of the surface tension of the ink.
However, in the analogous art of textile printing, Li et al. similarly teaches an aqueous inkjet ink for printing on textiles (Abstract, [0007]). Li et al. teaches that the jet velocity, separation length of droplets, drop size, and stream stability are all affected by the surface tension and viscosity of the ink, and that inkjet inks suitable for use with inkjet printing systems should have a surface tension in the range of 20 to 70 dyne/cm, preferably 25 to 40 dyne/cm, and a viscosity in the range of 1 to 30 cP [0142]. 
Given that Yamazaki et al. teaches that the surface tension of the ink can be adjusted appropriately using surfactants, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the surface tension of the moisture-sensed shrinking ink within the claimed range, as taught by Li et al., for the benefit of ensuring stable discharge of the ink droplets when using an inkjet printing method.
Regarding claims 3 and 13, Makida et al. in view of Yamazaki et al. and Li et al. teaches all of the limitations of claims 2 and 12 above. Makida et al. teaches that the water-swelling resin (moisture-sensed shrinking resin) is preferably an aqueous polyether urethane resin and that it is preferable to add an isocyanate-type crosslinking agent to the water-swelling resin for the improvement of adherence ([0024]-[0025], [0029], Examples 5, 7), but the reference does not expressly teach that the moisture-sensed shrinking resin is manufactured from a polyol, a polyamine, and at least one cross-linking agent comprising an isocyanate block.
However, Li et al. further teaches that the aqueous inkjet ink for printing on textiles comprises a crosslinked polyurethane dispersoid binder prepared from a polyether diol, an ionic diol, and a polyamide diol, and a curing agent such as a polyisocyanate (Abstract, [0007], [0030], [0051], [0085]). Li et al. teaches that by using this combination of components to produce the polyurethane binder, the binder is particularly suitable for use in textile printing inks having improved wash fastness, colorfastness, and storage stability ([0002], [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moisture-sensed deforming fabric of Makida et al. in view of Yamazaki et al. and Li et al. by utilizing a crosslinked polyurethane binder formed from a polyol, polyamine, and isocyanate cross-linking agent as the polyester urethane resin of the moisture-sensed shrinking ink, as taught by Li et al., for the benefit of improving the wash fastness, color fastness, and storage stability of the ink.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Makida et al. (US 2009/0276936) as applied to claims 1 and 11 above, and further in view of Cai et al. (CN 111350080, machine translation via EPO provided).
Regarding claims 19 and 20, Makida et al. teaches all of the limitations of claims 1 and 11 above but does not expressly teach that the waterproof layer (3; water-repellent region) comprises a plurality of solid decagonal patterns or that a vertical projection of the hydrophilic region partially overlaps a vertical projection of the water-repellent region.
However, in the analogous art of moisture-wicking textiles, Cai et al. teaches a fabric having a moisture-regulating function, wherein one surface of the fabric is digitally printed to have a hydrophilic region (102) and a hydrophobic region (104; water-repellent region) ([0006]-[0007]). Cai et al. teaches that the hydrophobic region is composed of a plurality of solid decagonal shapes, wherein each two decagonal shapes are separated by a mesh pattern of the hydrophilic region ([0049], Fig. 2). Cai et al. further teaches that such a configuration comprising a plurality of hydrophobic decagonal shapes separated by a hydrophilic mesh pattern provides the fabric with improved unidirectional moisture-regulating properties and quick-drying properties [0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape changeable textile fabric of Makida et al. by forming the waterproof layer of a plurality of solid decagonal shapes according to the claimed configuration, as taught by Cai et al., for the benefit of improving the unidirectional moisture-regulating properties and to improve the quick-drying properties of the fabric. One of ordinary skill in the art would recognize that, by providing the waterproof layer in the configuration taught by Cai et al., the vertical projections of the discontinuous shapes patterns of the water-swelling resin layer (hydrophilic region) and the waterproof layer (water-repellent region) would partially overlap. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Makida et al. (US 2009/0276936) as applied to claims 1 and 11 above, and further in view of Chung et al. (US 2014/0106138, cited on IDS).
Regarding claims 19 and 20, Makida et al. teaches all of the limitations of claims 1 and 11 above but does not expressly teach that the waterproof layer (3; water-repellent region) comprises a plurality of solid decagonal patterns or that a vertical projection of the hydrophilic region partially overlaps a vertical projection of the water-repellent region.
However, in the analogous art of unidirectional moisture-absorbing fabric, Chung et al. teaches a unilateral sweat-absorbing quick-drying fabric (10) comprising a fabric base material (12) and a plurality of hydrophobic patterns (18; water-repellent regions) embedded on the inner surface (14) ([0016]-[0017]). When the inner surface contacts the skin (22) of a user, the hydrophobic patterns enable the fabric base material to absorb the sweat (20) by unilateral capillary action and transfer the absorbed sweat from the inner surface to the outer surface of the fabric ([0016], Fig. 1). Chung et al. teaches that the hydrophobic patterns occupy 10% to 90% of the inner surface so that the sweat can be absorbed by the non-patterned areas ([0017], Fig. 1). Chung et al. further teaches that the hydrophobic patterns can comprise a plurality of circular shapes, concave shapes, or crescent shapes ([0018]-[0019], Figs. 2-4), such that the shape of the hydrophobic patterns does not appear to substantially affect the functionality of the unilateral sweat-absorbing quick-drying fabric.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape changeable textile fabric of Makida et al. by forming the waterproof layer from any pattern of discontinuous shapes, including the claimed solid decagonal shapes, as suggested by Chung et al., for the benefit of enabling the fabric to absorb moisture by unilateral capillary action through the regions located between the water-repellent regions. Furthermore, it would have been obvious to one of ordinary skill in the art to form the hydrophilic region and the water-repellent region such that their vertical projections partially overlap, as suggested by Chung et al., in order to more effectively guide moisture from the hydrophobic first surface to the hydrophilic second surface of the fabric.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xing et al. (US 2019/0234013) teaches moisture control fabrics comprising an outer hydrophobic surface (746) and an inner surface with one or more hydrophilic regions (742) and one or more hydrophobic regions (744) ([0083], [0086]).
Lin et al. (US 2018/0371665) teaches a unidirectional wicking substrate comprising a hydrophobic substrate treated with a pattern of hydrophilic treatment solution using a suitable printing method, such as inkjet printing, to form a patterned substrate having discrete hydrophilic sections surrounded by untreated hydrophobic sections ([0063], [0148], Figs. 1-2).
Loyan et al. (US 2018/0179701) teaches a fabric having moisture management features in the form of a hydrophobic agent (14) provided on a surface (14) of a fabric (1) to form hydrophobic areas (16) which repel moisture toward hydrophilic areas (17) ([0102]-[0110], Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785